EXHIBIT 10.4

CONFIDENTIAL TREATMENT REQUESTED

COLLABORATION AND LICENSE AGREEMENT

This COLLABORATION AND LICENSE AGREEMENT (this “Agreement”) is entered into
effective as of September 24th, 2010 (the “Effective Date”) by and between

Sanofi-Aventis (“Sanofi-Aventis”) having its principal place of business at 174
avenue de France, 75013 Paris, France

and

Sanofi-Pasteur SA (“Sanofi-Pasteur”), having its principal place of business at
2 avenue Pont Pasteur, 69007 Lyon, France

on one side,

Sanofi-Aventis and Sanofi-Pasteur being also hereinafter collectively designated
as “Sanofi”

and

Pieris AG (“Pieris”), having a place of business at Lise-Meitner-Str. 30, 85354
Freising, Germany,

on the other side.

Sanofi and Pieris shall also each individually be referred to herein as a
“Party”, and shall be referred to jointly as the “Parties”.

RECITALS

WHEREAS, the Parties desire to collaborate upon a research and development
project for the purpose of using Pieris’ proprietary Anticalin® technology to
discover and optimize certain Program Compound(s) (as defined below).

WHEREAS, the Parties intend that Sanofi shall have exclusive right to Program
Compounds generated within a Program for further development and
commercialization of Licensed Compound(s) and Licensed Product(s) within the
Field (as defined below) against the payment of milestones and royalties to
Pieris.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants set forth below, the Parties hereby agree as follows:

SECTION 1

DEFINITIONS

For purposes of this Agreement, the terms defined in this Section 1 and used in
the Agreement with a capital initial letter shall have the respective meanings
set forth below. Unless the context clearly and unambiguously requires
otherwise, references to the singular include the plural and vice versa.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL

 

1.1 “Affiliate” shall mean, with respect to any person or entity, any other
person or entity, which directly or indirectly controls, is controlled by, or is
under common control with, such person or entity. A person or entity shall be
regarded as in control of another person or entity if it owns, or directly or
indirectly controls, more than fifty percent (50%) of the voting stock or other
ownership interest of the other person or entity, or if it directly or
indirectly possesses the power to direct or cause the direction of the
management and policies of the other person or entity by any means whatsoever.

1.2 “Anticalin” shall mean any protein derived from any lipocalin by Pieris’
proprietary technology of selecting a [***] lipocalin mutein [***] as defined by
the Pieris Background IP.

1.3 “Anticalin Technology” shall mean the Anticalin technology Pieris will apply
to each Program, as defined in Exhibit 1.3 (as such Exhibit may be updated for
some or all Programs to include Anticalin Technology Improvement IP that has
been agreed by the Parties to be applied under Phase A of any Program, as
described in Section 6.3.1(b)).

1.4 “Anticalin Technology Improvement IP” shall mean any Intellectual Property
[***]of any Program, while working on such Program, that (i) [***] and
(ii) [***].

1.5 “BLA/NDA” shall mean a Biologics License Application, New Drug Application,
Product License Application or any similar application for Marketing
Authorization submitted to the FDA or any comparable application for Marketing
Authorization in any other country.

1.6 “[***]” shall mean [***].

1.7 “Commercially Reasonable and Diligent Efforts” shall mean the level of
effort, budget and resources normally used by a company of [***] for a product
or compound owned or controlled by it, which is of similar market potential and
at a similar stage in its development or product life, taking into account with
respect to a product issues of safety and efficacy, product profile, the
proprietary position of the product, the then-current competitive environment
for the product and the likely timing of the product(s) entry into the market,
the regulatory environment of the product and other relevant scientific
technical and commercial factors. For the avoidance of doubt, the fact that
[***] shall not constitute a factor to be taken into account in the
determination of “Commercially Reasonable and Diligent Efforts”.

1.8 “Confidential Information” shall have the meaning set forth in Section 8.1.

1.9 “Control” (whether used as a noun or as a verb) shall mean, with respect to
a Party, the ownership of, or possession of the ability to license or
sublicense, Intellectual Property, in any case without violating the terms of
any agreement binding on such Party.

1.10 “Development Plan” shall mean a written development work plan relating to a
Program which describes the work to be performed [***]. Any Development Plan
shall cover the aspects and activities described in Exhibit 1.10, to the extent
appropriate with respect to the concerned Licensed Compound(s) and subject to
Sections 4.2 and 4.4.

1.11 “[***]” shall mean [***].

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL

 

1.12 “EMA” shall mean the European Medicines Agency or any successor agency
thereto.

1.13 “Effective Date” shall have the meaning set forth in the introductory
paragraph of the Agreement.

1.14 “FDA” shall mean the United States Food and Drug Administration or any
successor agency thereto.

1.15 “Field” shall mean any use of any Licensed Compound and/or Licensed Product
for [***].

1.16 “[***]” shall mean, with respect to a Licensed Product, [***]. For the
avoidance of doubt, [***].

1.17 “Foreground IP” shall mean any Intellectual Property conceived, developed
or reduced to practice in connection with the activities performed under this
Agreement.

1.18 “FTE” shall mean the equivalent of [***] full-time researcher of Pieris
involved in [***]of a Program, taking into consideration statutory holidays and
paid annual leave.

1.19 “[***]” shall mean [***].

1.20 “[***]” shall mean [***] which shall be defined in more detail in the
Program Plan of each Program initiated by Sanofi pursuant to Section 2.6(b).

1.21 “[***]” shall mean [***].

1.22 “Indication” shall mean [***].

1.23 “[***] Program” shall mean any Program comprising one or more Anticalins or
[***] directed against a Target [***].

1.24 “Intellectual Property” shall mean, with respect to any product or
technology, (a) all Patent Rights which claim or cover such product technology,
(b) all other intellectual property rights relating to such product or
technology, including without limitation legally protected trade secrets,
copyrights, trademarks and other intellectual property rights of any kind, and
(c) all Know-How relating to such product or technology.

1.25 “Know-How” shall mean any information and materials, whether proprietary or
not and whether patentable or not, including without limitation ideas, concepts,
formulas, methods, protocols, procedures, knowledge, know-how, trade secrets,
processes, assays, skills, experience, techniques, designs, compositions, plans,
documents, results of experimentation and testing, including without limitation,
pharmacological, toxicological, and pre-clinical and clinical test data and
analytical and quality control data, improvements, discoveries, works of
authorship, compounds and biological materials, which are non-obvious in view of
the literature, confidential, substantial and identified in any appropriate
form, and communicated by one Party to the other hereunder.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL

 

1.26 “Licensed Compound” shall mean any [***] in connection with the
corresponding Program, for as long as (i) [***] pursuant to Section 4.3 and
(ii) [***] pursuant to Section 4.

1.27 “Licensed Product” shall mean any product which comprises at least [***]
Licensed Compound[***] under this Agreement. For the avoidance of doubt, [***].

1.28 “Marketing Authorization” shall mean collectively any Contingent Marketing
Authorization or any Non-Contingent Marketing Authorization.

1.28.1 “Contingent Marketing Authorization” shall mean any approval (including
all applicable pricing and governmental reimbursement approvals) required from
the relevant Regulatory Authority to market and sell a Licensed Product in a
particular country or jurisdiction, which approval (i) under FDA jurisdiction is
pursuant to 21 CFR 314.510 (Subpart H) for new drug applications (NDAs) or 21
CFR 601.41 (Subpart E) for biologics license applications (BLAs) or (ii) under
EMA jurisdiction is a “conditional approval” where the EMA Committee for
Medicinal Products for Human Use (CHMP) adopts a positive opinion on data which,
while not yet comprehensive, indicate that the medicine’s benefits outweigh its
risks. For the avoidance of doubt, the requirement by the FDA (or any foreign
equivalent) to conduct a “Risk Evaluation & Mitigation Strategy” under the Food
and Drug Administration Amendments Act (FDAAA) of 2007 (as amended from time to
time) as part of such approval shall, without more, not render the approval as a
Contingent Marketing Authorization.

1.28.2 “Non-Contingent Marketing Authorization” shall mean any approval
(including all applicable pricing and governmental reimbursement approvals)
required from the relevant Regulatory Authority to market and sell a Licensed
Product in a particular country or jurisdiction, which approval is not a
Contingent Marketing Authorization.

1.29 “Net Sales” shall mean, with respect to any Licensed Product sold by a
Sanofi Party to any party who is not a Sanofi Party, the price, converted in
Euros pursuant to Section 5.10.1, invoiced by such Sanofi Party to the Third
Party (or in the case of a sale or other disposal otherwise than at arm’s
length, the price which would have been invoiced in a bona fide arm’s length
contract or sale) but deducting

 

  (i) [***];

 

  (ii) [***];

 

  (iii) [***];

 

  (iv) [***];

 

  (v) [***];

 

  (vi) [***].

(a) In the event that the Licensed Product is sold in the form of a [***], Net
Sales will be determined by multiplying actual Net Sales [***] If, on a [***]
basis, the [***], Net Sales shall be determined by multiplying actual [***] in
accordance with the Third Party expert proceedings set forth in Section 13.3.4).

(b) In the event that the Licensed Product [***], Net Sales shall be determined
by a multiplying actual Net Sales of such [***], by a neutral Third Party in the
absence of such mutual agreement, by a neutral Third Party in accordance with
the Third Party expert proceedings set forth in Section 13.3.4), provided,
however, that (i) [***] and (ii) Pieris shall at all times be entitled to
receive at least a royalty of [***] calculated in accordance with the first
paragraph of this Section 1.29.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL

 

For the avoidance of doubt, (a) and (b) shall apply cumulatively.

1.30 “Patent Rights” shall mean, with respect to any technology or product,
(a) all patent applications heretofore or hereafter filed or having legal force
in any country to the extent and only to the extent they claim or cover such
technology or product or the use thereof, (b) all patents that have issued or in
the future issue from such applications, including without limitation utility,
model and design patents and certificates of invention, and (c) all divisionals,
continuations, continuations-in-part, supplemental protection certificates,
reissues, reexaminations, renewals, extensions or additions to any such patent
applications and patents.

1.31 “Phase I Clinical Trial” shall mean one or more human clinical studies in
any country designed to evaluate the safety, tolerability and pharmacokinetics
effect of a drug in volunteer subjects or patients that would satisfy the
requirements of 21 CFR 312.21(a), or other comparable regulation imposed by the
FDA, the EMA or their foreign counterparts.

1.32 “Phase II Clinical Trial” shall mean one or more controlled human clinical
studies conducted to evaluate the effectiveness of the drug for a particular
indication in patients with the disease or condition under study and/or to
determine the common short-term side effects and risks associated with a drug
that would satisfy the requirements of 21 CFR 312.21(b) or other comparable
regulation imposed by the FDA, the EMA or their foreign counterparts.

1.33 “Phase III Clinical Trial” shall mean one or more expanded human clinical
studies intended to gather additional information about effectiveness and safety
needed to evaluate the overall benefit-risk relationship of a drug for a
particular indication that would satisfy the requirements of 21 CFR 312.21(c) or
other comparable regulation imposed by the FDA, the EMEA or their foreign
counterparts. For the avoidance of doubt, a “Phase III Clinical Trial” may
encompass multiple studies to be performed at different clinical sites.

1.34 “Phase A” shall mean, under each Program, the phase that [***].

1.35 “Phase B” shall mean, under each Program, [***] of this Agreement.

1.36 “PhD” shall mean any employee or other individual acting on behalf of or
for the account of Pieris that has a university degree (such as a PhD or a
diploma).

1.37 “Pieris Background IP” shall mean Pieris Background Know-How and Pieris
Background Patent Rights.

1.38 “Pieris Background Know-How” shall mean all Know-How Controlled by Pieris
as of the Effective Date related to the Anticalin Technology.

1.39 “Pieris Background Patent Rights” shall mean, individually and
collectively, all Patent Rights listed in Exhibit 1.39 (as such Exhibit may be
updated for some or all Programs to include Anticalin Technology Improvement IP
that have been agreed by the Parties to be applied under Phase A of any Program,
as described in Section 6.3.1(b)).

1.40 “Pieris Foreground IP” shall mean all Foreground IP [***].

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL

 

1.41 “Pieris Licensed IP” shall mean the Pieris Background IP and the Pieris
Foreground IP.

1.42 “Pieris Valid Patent Claim” shall mean, with respect to the Patent Rights
to which Sanofi has been granted license rights under Section 6.3, a claim of an
issued and unexpired patent, which claim has not been held invalid or
unenforceable in a final decision of a court or administrative authority of
competent jurisdiction from which decision no appeal may be taken, and, for
those jurisdictions where re-issue, re-examination, disclaimer or similar
proceedings are available, which claim has not been disclaimed or admitted or
determined to be invalid or unenforceable through reissue, re-examination,
disclaimer or otherwise.

1.43 “Program” shall mean a therapeutic Anticalin research, development and/or
commercialization program comprising either (i) one or more Anticalins directed
against a Target or (ii) a [***].

1.44 “Program Compound” shall mean, for each Program, (i) [***] which is
conceived, reduced to practice and/or developed [***] and which [***]) in
accordance with the specifications agreed under the relevant Program Plan (as
well as any fragments or derivates thereof); and (ii) [***].

1.45 “Program Plan” shall mean the written research work plan agreed between the
Parties pursuant to Section 2.3 which defines (i) the work to be performed in
Phase A of the relevant Program, (ii) [***], (iii) [***], and (iv) [***] [***].
The Program Plan for the first two Targets is attached hereto as Exhibit 1.45.

1.46 “Program Request” shall have the meaning set forth in Section 2.1.

1.47 “Program Response” shall have the meaning set forth in Section 2.2.

1.48 “Program Term” shall have the meaning set forth in Section 12.2.

1.49 “Regulatory Authority” shall mean the FDA, the EMA or any supranational,
national or local agency, authority, department, inspectorate, minister,
ministry official, parliament or public or statutory person (whether autonomous
or not) of any government of any country having jurisdiction over any of the
activities contemplated by this Agreement or the Parties, or any successor
bodies thereto.

1.50 “Royalty Term” shall have the meaning set forth in Section 5.8.

1.51 “Sanofi Background IP” shall mean all Intellectual Property Controlled by
Sanofi or any of its Affiliates which has been introduced by Sanofi into a
Program.

1.52 “Sanofi Foreground IP” shall mean all Foreground IP [***].

1.53 “Sanofi Party” shall mean Sanofi, its Sublicensee(s) and any of Sanofi’s or
Sublicensee’s Affiliates.

1.54 “Sanofi Valid Patent Claim” shall mean, with respect to the Patent Rights
to which Sanofi has been granted license rights under Section 12.5.6, a claim of
an issued and unexpired patent, which claim has not been held invalid in a final
decision of a court

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL

 

or administrative authority of competent jurisdiction from which no appeal may
be taken, and which claim has not been disclaimed or admitted to be invalid or
unenforceable through reissue or otherwise.

1.55 “Steering Committee” shall mean the committee established pursuant to
Section 11.1 for the purpose of (a) directing, coordinating and supervising the
research and development program under a Program until the commencement of the
first Phase I Clinical Trial under such Program, and (b) exchanging information
and strategies regarding Sanofi’s further research, development and
commercialization of Licensed Products under a Program after the commencement of
the first Phase I Clinical Trial under such Program.

1.56 “Sublicensee” shall have the meaning set forth in Section 6.3.2(b).

1.57 “Success Criteria” shall mean the success criteria [***] a Program Plan
[***], which shall be agreed in the relevant Program Plan.

1.58 “[***]” shall mean, [***] concerning a Program, the [***]. For the purpose
of the preceding sentence, “[***]” shall mean [***]; whether [***] shall be
agreed between the Parties prior to the initiation of the relevant clinical
trial. For the avoidance of doubt, [***] in accordance with the above
definition, then “[***]” shall have occurred [***].

1.59 “Target” shall mean, for each Program, [***]. Accordingly, a Target may be
[***], such as [***], but a Target may not [***]. By way of example, a Target
may comprise [***].

1.60 “Terminated Program” shall have the meaning set forth in Section 12.5.

1.61 “Territory” shall mean [***].

1.62 “Third Party” shall mean any entity or person other than Sanofi or Pieris
or their respective Affiliates.

SECTION 2

TARGET SELECTION AND PROGRAM INITIATION

2.1 Program Request by Sanofi. For each Program that Sanofi wishes to initiate
as permitted under Section 2.6 of the Agreement, Sanofi shall submit to Pieris a
Program and license request on a signed copy of the Program Request Form set
forth in Exhibit 2.1, specifying the proposed Target (or [***]) in as much
detail as is reasonably possible (“Program Request”).

2.2 Program Response by Pieris. Pieris shall promptly review each Program
Request and shall provide a written notice to Sanofi within [***] days after its
receipt of such Program Request, specifying whether or not the requested Program
and license is available (“Program Response”). Provided that the Target proposed
by Sanofi is not the subject matter of, [***] or (ii) [***], Pieris shall
confirm, counter-sign and return to Sanofi the Program Request, and such Target
shall, retroactively upon the day of the Program Request, be automatically
licensed to Sanofi as specified in Section 6.3.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL

 

2.3 Establishment of Program Plan. If Pieris issues a positive Program Response
pursuant to Section 2.2 above, the Steering Committee shall agree in good faith
on a Program Plan in relation to the relevant Program in accordance with
Section 11.1.2(a). The Program Plan shall be signed by authorized
representatives of both Parties. Following the execution of the Program Plan,
the Program Plan may [***] be amended by (i) [***] or (ii) [***].

2.4 Replacement Option of Sanofi. If (i) Pieris issues a negative Program
Response pursuant to Section 2.2 or (ii) the Steering Committee cannot agree on
a Program Plan pursuant to Section 2.3 within [***] days from a positive Program
Response, Sanofi shall have the right to replace the affected Program proposal
by submitting a Program Request for a different Target ([***]). In the event of
any such replacement, Sections 2.1 to 2.4 shall apply accordingly to the
replacement Program proposed by Sanofi.

2.5 Replacement Option for [***] Programs. If a Program is an [***] Program and
if, [***], the Licensed Compound(s) selected by Sanofi [***], Sanofi will be
allowed to replace the original Program by a Program relating to another Target
([***]. The above replacement option must be exercised by Sanofi within [***]
months following [***]. Sections 2.1 to 2.4 shall apply accordingly to Sanofi’s
proposal for the replacing Program. [***].

2.6 Allocation of Committed and Optional Programs.

(a) Prior to the Effective Date, Sanofi has submitted to Pieris two (2) Program
Requests and Pieris has issued two (2) positive Program Responses. Those two
(2) Programs are listed in Exhibit 2.6.

(b) Sanofi shall have the right (but not the obligation) to propose (i) one
(1) or two (2) Program Requests between the [***] anniversary and the [***]
anniversary of the Effective Date and (ii) one (1) or two (2) further Program
Requests between the [***] and the [***] anniversary of the Effective Date (and
if Pieris issues a negative Program Response pursuant to Section 2.2 for any of
these Program Requests, then Sanofi shall have the right to promptly submit a
replacement request in accordance with Section 2.4 until Pieris issues a
respective positive Program Response).

SECTION 3

PHASE A - GENERATION OF PROGRAM COMPOUND(S) BY PIERIS

3.1 Goal of Phase A. Under each Program, the goal of Phase A is to discover,
research and develop one or more Program Compounds from which Sanofi may further
develop and commercialize the Licensed Product(s). Unless otherwise agreed in
the relevant Program Plan, Phase A of each Program shall commence upon a
positive Program Response by Pieris.

3.2 Conduct of Phase A Research. In Phase A of each Program, Pieris shall use
its [***] to discover, research, develop and deliver to Sanofi one or more
Program Compounds that meet the Success Criteria agreed under such Program.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL

 

3.3 Support Obligations of Sanofi. Sanofi shall (i) provide all reasonable
assistance to Pieris in connection with Pieris’ performance of its obligations
under the Program Plan ([***]) and (ii) provide to Pieris such materials and
information required to be provided by Sanofi under the Program Plan. Pieris
shall use such materials and information only to perform its obligations and
permitted activities under the Program Plan or this Agreement.

3.4 Results and Reporting Under Phase A. Pieris shall keep Sanofi fully informed
as to its progress, results, status and plans for performing and implementing
the Program Plan. Such information shall be given during the quarterly Steering
Committee meetings or more often, as necessary. Upon the completion of Phase A,
Pieris will deliver to Sanofi [***] Program Compound(s) generated during Phase
A, as further specified in the Program Plan, and provide to Sanofi a written
summary report of its Phase A activities.

3.5 Maintenance of Records. Pieris shall maintain records, in sufficient detail
and in good scientific manner appropriate for patent and regulatory purposes,
which shall reflect the work done and the results achieved in the performance of
the Program [***]. Pieris shall also keep appropriate records of the FTEs
utilized for a Program and the costs associated therewith, and evidence that the
work was conducted at a professional standard accepted in the scientific
community in accordance with the requirements of the Program Plan. Pieris shall
make such records available for inspection upon reasonable written request of
Sanofi (but not more than twice per calendar year and not more than once in
relation to the same time period) for the purpose of ensuring Pieris’ compliance
with its research obligations hereunder. Upon request by Sanofi, Pieris shall
deliver to Sanofi copies of all records described in this Section, provided that
Sanofi shall reimburse Pieris for reasonable costs incurred in providing such
copies to Sanofi. This obligation shall survive any termination of a Program for
a period of [***] years following such termination.

3.6 Termination by Pieris. Pieris shall be entitled to terminate its research
and development activities under Phase A under any Program if [***]. Unless
otherwise agreed in the relevant Program Plan, [***].

3.7 End of Phase A. For each Program, Pieris’ obligation to use [***] to
discover, research, develop and deliver Program Compounds to Sanofi shall end
upon the date that (i) Pieris has completed delivery of one or more Program
Compound(s) [***] or (ii) [***] or (iii) [***].

SECTION 4

PHASE B – DEVELOPMENT AND COMMERCIALIZATION BY SANOFI

4.1 Decision Point for Sanofi. Following the end of Phase A of each Program,
Sanofi shall inform Pieris by written notice within [***] days whether it wishes
to enter into Phase B of the relevant Program. In the event that [***]. In such
event, [***].

4.2 Development by Sanofi. If Sanofi informs Pieris in writing that it wishes to
enter into Phase B in accordance with Section 4.1 above, (i) the Steering
Committee shall review and comment on the Development Plan established by Sanofi
for the development of one or more Licensed Products under Phase B of such
Program and (ii) Sanofi shall use Commercially Reasonable and Diligent Efforts
to develop [***] Licensed Product in [***] in accordance with the Development
Plan.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL

 

4.3 Selection [***] of Licensed Compound(s). If Pieris has delivered more than
one Program Compound during Phase A, then Sanofi shall select one or more
Program Compound(s) to become the “Licensed Compound(s)” within [***] days of
its decision to enter Phase B by delivery of written notice to Pieris
identifying the applicable Program Compound(s). Notwithstanding the foregoing,
[***].

4.4 Results and Reporting by Sanofi. During Phase B of each Program, Sanofi
shall keep Pieris reasonably informed as to its progress, results, status and
plans for performing the development under Phase B by delivering to Pieris a
written report no later than [***] days following the end of [***]. Each such
written report shall be sufficiently detailed to demonstrate that Sanofi
continues to apply Commercially Reasonable and Diligent Efforts in relation to
the relevant Program in accordance with the Development Plan, which may be
updated from time to time as appropriate. In addition, Sanofi shall provide
Pieris with (i) [***] and (ii) upon request of Pieris [***], [***].

4.5 Remedy for Failing to Meet Obligations; Procedure. In the event that Pieris
believes that Sanofi has failed to comply with its diligence obligations under
Section 4.2, Pieris shall notify Sanofi in writing. [***] upon the expiration of
the [***]day period provided within Section 12.3.2, unless Sanofi (i) has
remedied the alleged failure in complying with its diligence obligations within
such [***] day period (for the avoidance of doubt, “[***]) or (ii) by written
notice reasonably disputes that it has failed to comply with its diligence
obligations and provides Pieris with specific documents evidencing how Sanofi
complied with its diligence obligations under Section 4.2. If Pieris receives
notice within the above [***] day time period that Sanofi reasonably disputes
that it has failed to comply with its diligence obligations under Section 4.2,
and the Parties cannot reach agreement with respect to such Dispute (as defined
in Section 13.3) as set forth in Section 13.3.1, Pieris shall [***] this
Agreement shall be terminated pursuant to Section 12.3.2 if and when[***] there
is a final determination that Sanofi has failed to comply with its diligence
obligations under Section 4.2 and has not remedied its failure in complying with
its diligence obligations within the above [***] day period.

4.6 Maintenance of Records. Sanofi shall maintain records, in sufficient detail
and in good scientific manner appropriate for patent and regulatory purposes,
which shall reflect the work done and the results achieved in the performance
the development under Phase B [***]. This obligation shall survive any
termination of a Program for a period of [***].

4.7 Support Services by Pieris. Upon Sanofi’s request, Pieris will [***] support
Sanofi in its development activities under Phase B. Any such development support
shall be agreed between Sanofi and Pieris in writing and shall be charged by
Pieris to Sanofi at Pieris’ then-current FTE rates.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL

 

SECTION 5

FINANCIAL PROVISIONS

5.1 Upfront Payments.

5.1.1 Signing Fee. In consideration of the rights granted hereunder, the
designation of two (2) Programs in accordance with Section 2.1 and the option to
designate additional Program proposals in accordance with Section 2.6, Sanofi
shall pay to Pieris an irrevocable upfront payment in the amount of three
million five hundred thousand Euro (EUR 3,500,000) within [***] days following
the Effective Date.

5.1.2 Upfront Payment for Additional Programs. If and to the extent Sanofi
exercises any of its options to designate additional Programs under
Section 2.6(b) above, Sanofi shall pay to Pieris [***] payments of [***]. Each
such [***] payment shall become due and payable within [***] days after a
positive Program Response of Pieris for such Program and agreement on the
Program Plan has been reached between Pieris and Sanofi.

5.1.3 Upfront Payment for Replacements of [***] Programs. If Sanofi replaces any
[***] Program in accordance with Section 2.5 above, Sanofi shall pay to Pieris
an additional irrevocable upfront payment in the amount of [***]. Such
additional upfront payment shall become due and payable within [***] days after
a positive Program Response of Pieris for the replacing Program and agreement on
the Program Plan has been reached between Pieris and Sanofi.

5.2 Research Funding.

5.2.1 FTE Rates. Sanofi shall pay to Pieris research funding for the FTEs agreed
for Phase A of a Program under the relevant Program Plan in the following
amounts: (i) PhDs: [***] Euro (EUR [***])[***], and (ii) technicians: [***] Euro
(EUR [***])[***]. The research funding shall become due and payable pro rata in
advance on a calendar half-year basis (or pro rata temporis, where applicable)
for all activities to be performed by Pieris according to the Program Plan
during such calendar half-year, as set forth in the corresponding Program Plan.

5.2.2 Reference Resources Required. By way of reference, the Parties estimate
that [***] FTEs [***] for a period of about [***] months represents the resource
required for a standard Program targeting [***].

5.2.3 Committed Resources. Beginning on the Effective Date, Sanofi shall fund
and Pieris shall devote [***] for [***] months of the Agreement. FTE payments
for Programs other than the [***] Programs shall become due upon the date of
initiation of the relevant Phase A as defined in Section 3.1 and payable [***]
days thereafter. All subsequent payments shall become due and payable upon the
respective anniversary of such initiation date.

5.3 R&D Milestone Payments.

5.3.1 Phase A Research Milestones. With respect to any Program initiated by
Sanofi pursuant to Section 2.6(b) only (including replacement Programs for such
additional Programs under Section 2.5), Sanofi shall pay to Pieris a [***]
milestone payment of [***] Euro (EUR [***]) per Program upon Pieris’ achievement
of [***]. Such milestone payment shall become due and payable within [***] days
following Pieris’ written report to Sanofi evidencing the achievement of [***].
For the avoidance of doubt, [***].

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL

 

5.3.2 Phase B Research Milestones. Within [***] days of [***] of any of the
following milestone events with respect to a Licensed Compound within a Program,
Sanofi shall make the following payments to Pieris on a [***] basis (for the
avoidance of doubt, [***] [***]. For further clarity, [***]; [***]):

 

Milestone Payment

    

Milestone Event

EUR [***]       [***] EUR [***]       [***] EUR [***]       [***]

5.4 Development Milestone Payments.

5.4.1 Development Milestone Payments for [***]. Within [***] days [***] of any
of the following milestone events with respect to a Licensed Product for [***],
Sanofi shall make the following payments to Pieris on a [***] basis (for the
avoidance of doubt, [***], i.e. [***].)

 

Milestone Payment

    

Milestone Event

EUR [***]       [***] EUR [***]       [***] EUR [***]       [***] EUR [***]   
   [***] EUR [***]       [***] EUR [***]       [***] EUR [***]       [***]

5.4.2 Milestone Payments for Contingent Marketing Authorization. Upon approval
for Marketing Authorization from [***], which would trigger a payment under
Section 5.4.1 or 5.4.3, the amount due shall be reduced by [***], to the extent
the Marketing Authorization is a Contingent Marketing Authorization; and the
remaining [***] of such payment shall become due at the date at which a
Non-Contingent Marketing Authorization has been granted for the relevant
Licensed Product by the relevant Regulatory Authority.

5.4.3 Development Milestone Payments for [***]. Upon [***] of any of the
milestone events defined in Section 5.4.1 with respect to a Licensed Product
under the same Program as a result of development in [***], Sanofi shall make to
Pieris a milestone payment in the amount of [***] of the amount indicated for
the relevant milestone in Section 5.4.1. Upon [***] of any of the milestone
events defined in Section 5.4.1 with respect to a

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL

 

Licensed Product under the same Program as a result of development in [***],
Sanofi shall make to Pieris a milestone payment in the amount of [***] of the
amount indicated for the relevant milestone in Section 5.4.1. [***] of any of
the milestone events defined in Section 5.4.1 with respect to the same Licensed
Product. For the avoidance of doubt, if, for example, [***] set forth in
Section 5.4.1[***] set forth in this Section 5.4.3 [***].

5.5 Sales Milestones. Within [***] days of [***] of any of the following
milestone events with respect to a Licensed Product, Sanofi shall make the
following payments to Pieris on a [***] basis, it being expressly understood and
agreed that each of the following sales milestones shall [***]:

 

Amount

    

Milestone Event

EUR [***]       [***] EUR [***]       [***] EUR [***]       [***]

5.6 Reporting on Milestone Achievement. Sanofi shall provide written notice to
Pieris (i) of any occurrence of any of the milestones set forth in Sections
5.3.2 and 5.4.1 above no later than [***] days following the occurrence of the
relevant milestone and (ii) of any occurrence of any of the milestones set forth
in Section 5.5 above no later than [***] days following the year during which
the corresponding milestone has been achieved. In addition, Sanofi shall inform
Pieris promptly in writing if [***] within [***] days from [***]. For the
avoidance of doubt, the [***] shall be [***]. Upon receipt of any of the
aforesaid notices, Pieris shall send Sanofi-Aventis or Sanofi-Pasteur, as
applicable, a corresponding invoice, which shall payable within [***] days.

5.7 Royalties. Sanofi shall pay to Pieris the following royalties on Net Sales
on a [***] basis:

 

Worldwide Annual Net Sales of Respective Licensed Product

   Royalty Rate  

[***]

     [*** ]% 

[***]

     [*** ]% 

[***]

     [*** ]% 

[***]

     [*** ]% 

(Example: If, [***], [***], the royalty payable to Pieris will be: EUR [***] x
[***] % + EUR [***]x [***] % + EUR [***] x [***] % + EUR [***] x [***] %.)

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL

 

The above royalty rates shall be reduced by [***] ([***] %) on a [***] basis in
each country in [***].

5.8 Duration of Royalty Payments. The royalties payable by Sanofi to Pieris
pursuant to Section 5.7 shall be payable on a [***] basis for a period [***]
(the “Royalty Term”): (i) [***] years [***], and (ii) the [***]. At the
expiration of the [***], Sanofi shall [***]. Notwithstanding the foregoing, on a
[***] basis, in the event that, [***], one or more Third Parties other than a
Sanofi Party sell a Generic Product (as defined below) in any country in which a
Licensed Product is then being sold by a Sanofi Party or its agents or
distributors, then the royalty rate otherwise applicable to the Net Sales of the
Licensed Product in such country shall be adjusted [***] in such country as
follows: (i) if during [***] in which the Generic Product was introduced and any
of the [***] in which the Generic Product was introduced the aggregate Net Sales
of the Licensed Product by all Sanofi Parties in such country decrease by less
than [***] of the [***] Net Sales on the [***] in which the Generic Product was
introduced, there shall be no adjustment to the royalty rate, (ii) if during
[***] in which the Generic Product was introduced and any of [***] in which the
Generic Product was introduced the aggregate Net Sales of the Licensed Product
by all Sanofi Parties in such country decrease by [***] or more but less than
[***] of the average Net Sales on [***] in which the Generic Product was
introduced, the royalty rate shall be reduced by [***] of the otherwise
applicable royalty rate, (iii) if during the quarter in which the Generic
Product was introduced and any of [***] in which the Generic Product was
introduced the aggregate Net Sales of the Licensed Product by all Sanofi Parties
in such country decrease by [***] or more but less than [***] of the average Net
Sales on [***] in which the Generic Product was introduced, the royalty rate
shall be reduced by [***] of the otherwise applicable royalty rate, and (iv) if
during [***] in which the Generic Product was introduced and any of [***] in
which the Generic Product was introduced the aggregate Net Sales the Licensed
Product by all Sanofi Parties in such country decrease by more than [***] of the
average Net Sales on [***] in which the Generic Product was introduced the
royalty rate shall be reduced by [***] of the otherwise applicable royalty rate.
For the sake of illustration, if during [***] in which the Generic Product was
introduced, the average Net Sales of the Licensed Product amounted [***], and
Net Sales amount [***] in which the Generic Product is introduced, [***] in
which the Generic Product is introduced, [***] in which the Generic Product is
introduced and [***] in which the Generic Product is introduced, the royalty
rates will be reduced by [***] in which the Generic Product is introduced, by
[***] in which the Generic Product is introduced, and by [***]. For purposes of
this Section 5.8, a “Generic Product” means, with respect to a Licensed Product,
a pharmaceutical product developed and manufactured by an entity or person other
than a Sanofi Party that has received Marketing Authorization in the concerned
country through an abbreviated regulatory approval process by which the sponsor
or the applicant or the Regulatory Authority relies, in whole or in part, upon
the data supporting the Licensed Product Marketing Authorization (such as the
Abbreviated New Drug Application by FDA in the USA) or is considered a generic
version of the Licensed Product in EU pursuant to Directive 2001/83/EC as
amended.

5.9 [***]. [***] under this Agreement [***] in connection with [***] However, to
the extent [***] To the extent [***] in connection with [***]. For the avoidance
of doubt, [***].

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL

 

5.10 Reports, Payments, Records, Audits and Taxes.

5.10.1 Currency, Payment Costs. Sanofi shall make the payments due to Pieris
under this Section 5 in Euro. Where the payments due to Pieris are being
converted from a currency other than Euro, conversion of Net Sales recorded in
local currencies to Euros shall be performed in a manner consistent with Sanofi
normal practices used to prepare its audited financial statements for internal
and external reporting purposes, which uses a widely accepted source of
published exchange rates. All payments will be made without deduction of
exchange, collection or other charges. If by law, regulation or policy of a
particular country, a remittance of royalties in the currency stipulated in
Section 5.10.1 above is restricted or forbidden, notice thereof will be promptly
given to Pieris, and payment of the royalty shall be made by the deposit thereof
in local currency to the credit of Pieris in a recognized banking institution
designated by Pieris or its Affiliates. When in any country a law or regulation
that prohibits both the transmittal and deposit of such payments ceases to be in
effect, all royalties or other sums that Sanofi would have been under obligation
to transmit or deposit but for the prohibition, shall forthwith be deposited or
transmitted promptly to the extent allowable.

5.10.2 [***] Royalty Reporting. All royalty payments will be made at [***]
intervals. Within [***] days of the end of [***] after [***], Sanofi shall
prepare a statement which shall show on a [***] basis for the previous [***] Net
Sales of each Licensed Product by any Sanofi Party and all moneys due to Pieris
based on such Net Sales. This statement shall include details of Net Sales
broken down to show [***] the sales and the total Net Sales by all Sanofi
Parties [***] and shall be submitted to Pieris within such [***]-day period and
the amount due shall be paid by Sanofi within [***] days from receipt of the
corresponding invoice from Pieris. [***], Sanofi shall document to Pieris the
basis on which it has calculated the relevant Net Sales in accordance with
Section 1.29 above.

5.10.3 Taxes. All payments shall be made free and clear of and without deduction
or deferment in respect of any disputes or claims whatsoever and/or as far as is
legally possible in respect of any taxes imposed by or under the authority of
any government or public authority. Any tax (other than VAT) which Sanofi is
required to pay or withhold with respect to the payments to be made to Pieris
hereunder shall be deducted from the amount otherwise due provided that, in
regard to any such deduction, Sanofi shall cooperate with respect to all
documentation that may be required by any revenue authority and other revenue
services, as may reasonably be necessary to enable Pieris to claim exemption
therefrom or obtain a repayment thereof or a reduction thereof and shall upon
request provide such additional documentation from time to time as is needed to
confirm the payment of tax. In particular, at the request of Pieris, Sanofi
shall forward to Pieris relevant application forms, which Pieris shall return to
Sanofi duly filled and signed before the date when a payment is due. Failing
such return, Sanofi shall declare and pay the due withholding tax at the local
common rate applicable to the concerned payment and shall deduct such tax from
the payment made to Pieris.

5.10.4 Records. Sanofi shall keep, and shall procure that all Sanofi Parties
keep, true and accurate records and books of account containing all data
necessary for the calculation of the amounts payable by it to Pieris pursuant to
this Agreement. Those records and books of account shall be kept for [***] years
following the end of the calendar year to which they relate. Upon Pieris’
written request, a firm of accountants appointed by agreement between the
Parties or, failing such agreement within [***] days of the initiation of
discussions between them on this point, Pieris shall have the right to cause an
international firm of independent certified public accountants that has not
performed auditing or other

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL

 

services for either Party or their Affiliates and is acceptable to Sanofi, such
acceptance not to be unreasonably withheld, shall have the right to inspect such
records and books of account. In particular such firm:

(a) shall be given access to and shall be permitted to examine and copy such
books and records of any Sanofi Party upon [***] days’ notice having been given
by Pieris and at all reasonable times on business days for the purpose of
certifying that the Net Sales or other relevant sums calculated by any Sanofi
Party during the current and the [***] years were reasonably calculated, true
and accurate or, if this is not their opinion, certify the Net Sales figure or
other relevant sums for such period which in their judgment is true and correct;

(b) prior to any such examination taking place, such firm of accountants shall
undertake to Sanofi that they shall keep all information and data contained in
such books and records, strictly confidential and shall not disclose such
information or copies of such books and records to any third person including
Pieris, but shall only use the same for the purpose of calculations which they
need to perform in order to issue the certificate to which this
Section envisages;

(c) any such access examination and certification shall occur no more than
[***];

(d) the relevant Sanofi Party shall make available personnel to answer queries
on all books and records required for the purpose of that certification;

(e) any amount shown by the accountant to be owed but overpaid or underpaid and
in need of reimbursement shall be paid or refunded (as the case may be) within
[***] days from receipt of the corresponding invoice from the Party to which
money is due pursuant to the accountant report, and

(f) the cost of the accountant (including reasonable attorneys’ fees of Pieris,
if applicable) shall be the responsibility of Sanofi if the certification shows
it to have underpaid monies to Pieris by more than [***] and the responsibility
of Pieris otherwise.

5.10.5 VAT. All payments due to Pieris under the terms of this Agreement are
expressed to be exclusive of value added tax (VAT) howsoever arising. If Pieris
is required to charge VAT on any such payment, due to German or EU VAT
regulations, Pieris will notify Sanofi beforehand. If having used all
commercially reasonable endeavors Sanofi is not able to reclaim the VAT (in
whole or in part) the Parties agree that the amount of any VAT payable will be
shared between them equally.

5.10.6 Payments Made by Wire Transfer. All payments made to Pieris under this
Agreement shall be made by wire transfer to the following bank account of
Pieris, or such other bank account as notified by Pieris to Sanofi from time to
time:

Pieris AG

[***]

Account No.: [***]

BLZ (Routing Number): [***]

IBAN: [***]

BIC (SWIFT Code): [***]

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL

 

5.10.7 Late Payments. If Sanofi fails to make any payment to Pieris hereunder on
the due date for payment, without prejudice to any other right or remedy
available to Pieris, Pieris shall be entitled to charge Sanofi interest [***] of
the amount unpaid [***], calculated on a [***] basis until payment in full is
made without prejudice to Pieris’ right to receive payment on the due date.

SECTION 6

INTELLECTUAL PROPERTY

6.1 Pieris’ Ownership Rights.

6.1.1 Pieris’ Ownership. Pieris shall solely own all right, title and interest
in and to (a) all Pieris Background IP, (b) all Pieris Foreground IP and (c) all
Anticalin Technology Improvement IP.

6.1.2 [***] Except as expressly provided hereunder, [***] pursuant to this
Agreement [***].

6.2 Sanofi’s Ownership Rights.

6.2.1 Sanofi’s Ownership. Sanofi shall solely own all right, title and interest
in and to (a) all Sanofi Background IP, and (b) all Sanofi Foreground IP and
(c) all Targets for which a Program has been agreed pursuant to Section 3.

6.2.2 [***]. Except as expressly provided hereunder, [***] pursuant to this
Agreement [***].

6.3 License Grant by Pieris.

6.3.1 License Grants. Subject to the provisions in Section 12.3 regarding
termination of any Programs or this Agreement, for each Target that is the
subject of a positive Program Response, Pieris hereby grants to Sanofi in the
Field in the Territory, under the Pieris Licensed IP:

(a) an exclusive license ([***] under this Agreement) to make, have made and
use, during Phase A, Program Compounds directed against such Target; and

(b) an exclusive license ([***] under this Agreement) to make, have made and
use, [***], Program Compounds directed against such Target under any Anticalin
Technology Improvement IP which Sanofi has agreed [***]. If Sanofi has so agreed
such Anticalin Technology Improvement IP shall become part of Pieris Licensed IP
at no additional costs for Sanofi other than the financial terms set forth
herein.

(c) an exclusive license ([***]) to develop, have developed, make, have made,
use, sell, have sold, offer for sale, have offered for sale, import and have
imported one or more Licensed Compound(s) and/or one or more Licensed Products
directed against such Target.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL

 

The above license shall become non-exclusive on [***] basis at the end of the
relevant Royalty Term, as set forth in Section 5.8.

6.3.2 Right to Sublicense.

(a) To Affiliates and Service Providers. Sanofi shall have the right to
sublicense the rights granted to Sanofi under Section 6.3.1(c) above to (i) any
subcontractor or other service provider of Sanofi, but only for the purpose of
performing services on behalf or for the benefit of Sanofi, or (ii) any Sanofi
Affiliate.

(b) To Other Parties. In addition, Sanofi shall be permitted to sublicense the
rights granted to Sanofi under Section 6.3.1(c) above to any other Third Party
(the “Sublicensee”), provided that the Sublicensee has committed in writing to
Sanofi to assume (i) [***] in relation to its development of Licensed
Compound(s) and/or Licensed Product(s) to which the sublicense relates
(ii) [***] in relation to the Pieris Licensed IP to which the sublicense
relates.

(c) [***]. For the avoidance of doubt, [***] hereunder [***] under this
Agreement[***] set forth in [***].

(d) Notice to Pieris. Upon entering into any sublicense permitted under
sub-section (b) above, Sanofi shall deliver written notice thereof to Pieris
along with a redacted copy of the sublicense agreement, for the sole purpose of
revealing the terms required to show Sanofi’s compliance with the conditions set
forth in sub-section (b) above.

6.3.3 No Implied Licenses. No rights or licenses with respect to any
Intellectual Property owned or Controlled by either Party are granted or shall
be deemed granted hereunder or in connection herewith, other than those rights
expressly granted in this Agreement. Sanofi expressly agrees not to use any of
the Pieris Licensed IP outside of the license granted under Section 6.3.1 above
and Pieris agrees not to use any of the Sanofi Intellectual Property for any
other purpose than conducting Phase A hereunder.

6.4 Patent Matters.

6.4.1 Technology owned by Pieris. Subject to Section 6.4.3, Pieris shall have
the right (but not the obligation), at its sole expense and sole discretion, to
control the preparation, filing, prosecution, maintenance and enforcement of all
Patent Rights applicable to all technology owned by Pieris under Section 6.1.1.

6.4.2 Technology Owned by Sanofi. Subject to Section 6.4.3, Sanofi shall have
the right (but not the obligation), at its sole expense and sole discretion, to
control the preparation, filing, prosecution, maintenance and enforcement of all
Patent Rights applicable to all technology owned by Sanofi under Section 6.2.1.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL

 

6.4.3 Prosecution and Enforcement of Pieris Foreground IP and Sanofi Foreground
IP.

(a) Prosecution.

(i) The Parties will discuss in good faith and mutually agree on the best
strategy for the prosecution of Patent Rights for Pieris Foreground IP and its
use.

(ii) Unless otherwise agreed between the Parties, Pieris shall have the first
right (but not the obligation) to control the preparation, filing, prosecution
and maintenance of all Patent Rights relating to Pieris Foreground IP. Pieris
shall (a) provide Sanofi with written notice in advance of undertaking to
prepare, file, prosecute and maintain any patent application or patents for any
of such Patent Rights, (b) provide Sanofi with any draft of patent application
to be filed by Pieris in advance of filing and incorporate reasonable comments
by Sanofi thereon; (c) provide Sanofi with any patent application filed by
Pieris after such filing; (d) provide Sanofi with copies of all substantive
communications received from or filed in patent office(s) with respect to such
filings and incorporate reasonable comments by Sanofi thereon; and (e) notify
Sanofi of any interference, opposition, reexamination request, nullity
proceeding, appeal or other interparty action, review it with Sanofi as
reasonably requested, and incorporate reasonable comments by Sanofi thereon.
Sanofi shall reimburse Pieris for [***] all reasonable external costs and
expenses incurred by Pieris in connection with the preparation, filing,
prosecution and maintenance of all Patent Rights relating to Pieris Foreground
IP (as documented by invoices) other than for the following activities, for
which Sanofi shall have no reimbursement obligation: activities relating to the
preparation, filing, prosecution and maintenance of (i) priority documents,
(ii) applications filed under the Patent Cooperation Treaty, (iii) PCT regional
and national stage filings [***] and (iv) [***]. Each Party shall cause its
employees, agents or consultants, at its expense, to execute such documents and
to take such other actions as reasonably necessary or appropriate to enable the
Parties to prepare, file, prosecute and maintain such Patent Rights.

(iii) Pieris shall provide Sanofi with written notice (i) prior to abandoning
any patent applications or patents covering any Patent Rights or (ii) after
having decided not to file a patent application covering any Patent Rights, in
both cases in a sufficient amount of time to allow Sanofi to take over the
control of such patent applications or patents. In the event that Pieris
provides Sanofi with such written notice prior to abandoning any such patent
application or patent within such Patent Rights (or if Pieris decides not to
file a patent application covering such Patent Rights), then Sanofi shall have
the option, exercisable by delivery to Pieris of written notice thereof within
[***] days thereafter, to assume the right (but not the obligation), at its sole
expense and sole discretion, to control the preparation, filing, prosecution and
maintenance of such patent application or patent. If Sanofi timely exercises
such option, then with respect to such patent application or patent, (a) Sanofi
shall thereafter assume the rights and obligations attributed to Pieris under
the preceding paragraph and (b) such Patent Rights shall be thereafter owned by
Sanofi. For the avoidance of doubt, such Patent Rights owned by Sanofi pursuant
to this sub-section 6.4.3(a)(iii) shall thereafter be considered as Sanofi
Patent Rights (and Sanofi Valid Patent Claims, as the case may be).

(iv) Unless otherwise agreed between the Parties, Sanofi shall have the first
right (but not the obligation), at its sole expense, to control the

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL

 

preparation, filing, prosecution and maintenance of all Patent Rights relating
to Sanofi Foreground IP. With respect to such patent applications or patents,
sub-sections (ii) and (iii) shall apply reciprocally mutatis mutandis.

(b) Enforcement Within Scope of Exclusive License.

(i) Sanofi shall have the first right (but not the obligation), at its sole
expense and sole discretion, to control the enforcement or defense of Pieris
Foreground IP and Sanofi Foreground IP, so long as Sanofi owns, or possesses a
license under Section 6.3 under the respective Pieris Foreground IP and Sanofi
Foreground IP. Prior to undertaking any such action to enforce such Patent
Rights, Sanofi shall notify Pieris in writing. The Parties shall reasonably
cooperate with each other in the planning and execution of any such action to
enforce such Patent Rights (including the obligation to be named or joined as a
party in a lawsuit, as applicable), provided that Sanofi shall reimburse to
Pieris all costs incurred by Pieris in connection with such enforcement action.
All monies recovered upon the final judgment or settlement of any such suit or
action to enforce such Patent Rights shall be applied in the following order of
priority: (x) first, the Parties shall be reimbursed for all costs incurred in
connection with such suit or action paid by the Parties and not otherwise
recovered; and (y) thereafter, any remainder shall be shared between the Parties
as follows: [***] percent ([***]%) to Sanofi and [***] percent ([***]%) to
Pieris. In the event that Sanofi does not wish to enforce such Patent Rights
against such a potential infringer, then Sanofi shall deliver prompt written
notice thereof to Pieris. For the avoidance of doubt, [***].

(ii) In the event that Sanofi delivers to Pieris written notice described in the
previous paragraph that Sanofi does not wish to enforce such Patent Rights
against such a potential infringer, then Pieris shall have the option to assume
the right (but not the obligation), at its sole expense and sole discretion, to
control such enforcement of such Patent Rights against such infringer. If Pieris
timely exercises such option, then (x) Pieris shall thereafter assume the rights
and obligations attributed to Sanofi under the preceding paragraph, and
(y) Sanofi shall thereafter assume the rights and obligations attributed to
Pieris under the preceding paragraph.

6.4.4 Notice to Pieris Regarding Licensed Products. Upon request by Pieris
(which shall be permitted no more than once per calendar year), Sanofi shall
inform Pieris about the status of its preparation, filing, prosecution and
maintenance of Patent Rights of any Sanofi Party relating to the Licensed
Product(s).

6.4.5 Cooperation. Each Party agrees to cooperate with, and perform such lawful
acts and execute such documents in order to reasonably assist, the other Party
with respect to the preparation, filing, prosecution, defense, enforcement and
maintenance of Patent Rights pursuant to this Section 6.4. Furthermore, the
Parties shall cooperate with each other in gaining patent term extensions
wherever applicable to any of the Foreground IP.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL

 

SECTION 7

NON-COMPETITION AND RESTRICTIONS

7.1 Restrictions on Pieris.

7.1.1 Target Exclusivity. To the extent permitted by applicable law, during the
Program Term of any Program, Pieris shall not apply its Anticalin Technology to
perform any research or development activities for its own benefit or with or
for the benefit of any Third Party on the Target to which the relevant Program
relates.

7.1.2 [***] Program Exclusivity. In addition, and to the extent permitted by
applicable law, with respect to [***] Programs [***], Pieris shall not pursue
any research or development activities for its own benefit or with or for the
benefit of any Third Party, nor grant any rights to any Third Party, in relation
to any Anticalin [***] (i) [***]to which [***] Program relates or (ii) [***].
The obligation of this Section 7.1.2 shall apply from the initiation of Phase A
of the relevant [***] Program until the earlier of (i) the termination of such
I[***] Program, (ii) Sanofi’s decision not to enter into Phase B of such [***]
Program, and (iii) [***] months from the decision by Sanofi to enter into Phase
B with respect to such [***] Program.

7.1.3 [***]. To the extent permitted by applicable law, during the Program Term
of any Program, Pieris shall not pursue any research or development activities
for its own benefit or with or for the benefit of any Third Party, nor grant any
rights to any Third Party, [***].

7.1.4 [***]. To the extent [***], to the extent [***].

7.2 Injunctive Relief. Pieris acknowledges that money damages alone would not
adequately compensate Sanofi in the event of any breach by Pieris of
Section 7.1, and that, in addition to all other remedies available to Sanofi
under this Agreement or at law, Sanofi shall be entitled to seek injunctive
relief for the enforcement of its rights under Section 7.1.

SECTION 8

CONFIDENTIALITY AND PUBLICITY

8.1 Confidential Information. During the term of this Agreement and for a period
of [***]years after any termination or expiration thereof, each Party agrees to
keep in confidence and not to disclose to any Third Party, or use for any
purpose, except pursuant to, and in order to carry out, the terms and objectives
of this Agreement, any Confidential Information of the other Party. As used
herein, “Confidential Information” shall mean all trade secrets or confidential
or proprietary information designated as such in writing by the disclosing
Party, whether by letter or by the use of an appropriate stamp or legend, prior
to or at the time any such trade secret or confidential or proprietary
information is disclosed by the disclosing Party to the receiving Party.
Notwithstanding the foregoing, information which is orally or visually disclosed
to the receiving Party by the disclosing Party, or is disclosed in writing
without an appropriate letter, stamp or legend, shall constitute Confidential
Information if (i) it would be obvious to a reasonable person, familiar with the
disclosing Party’s activities and the industry in which it operates, that such
information is of a confidential or proprietary nature, or if (ii) the
disclosing Party, within [***] days after such disclosure, delivers to the
receiving Party a written document or documents describing such information and
referencing the place and date of such oral, visual or written disclosure and,
if possible, the names of the employees or officers of the receiving Party to
whom such disclosure was made. The restrictions on the disclosure and use of
Confidential Information set forth in the first sentence of this Section 8.1
shall not apply to any Confidential Information that:

(a) was known by the receiving Party (or any of its Affiliates) prior to
disclosure by the disclosing Party hereunder (as evidenced by the receiving
Party’s written records); or

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL

 

(b) becomes part of the public domain through no fault of the receiving Party;
or

(c) is disclosed to the receiving Party (or any of its Affiliates) by a Third
Party having a legal right to make such a disclosure without violating any
confidentiality or non-use obligation that such Third Party has to the
disclosing Party; or

(d) is independently developed by the receiving Party (or any of its Affiliates)
(as evidenced by the receiving Party’s written records).

Notwithstanding the obligations of confidentiality and non-use set forth above,
a receiving Party may provide Confidential Information disclosed to it to
(i) governmental or other Regulatory Authorities in order to obtain, maintain or
defend patents or to gain or maintain approval to conduct clinical studies or to
otherwise develop, manufacture or commercialize a Licensed Product; provided,
that such disclosure shall be subject to the prior written consent of the Party
whose Confidential Information is intended to be disclosed (which consent shall
not be unreasonably withheld or delayed), and such Confidential Information
shall be disclosed only to the extent reasonably necessary to obtain, maintain
or defend patents or authorizations, (ii) the extent required by applicable law,
including without limitation by the rules or regulations of the United States
Securities and Exchange Commission or similar regulatory agency in a country
other than the United States or of any stock exchange or listing entity,
(iii) any bona fide actual or prospective underwriters, investors, lenders or
other financing sources or bona fide actual or prospective collaborators or
strategic partners who are obligated to keep such information confidential, to
the extent reasonably necessary to enable such actual or prospective
underwriters, investors, lenders or other financing sources or collaborators to
determine their interest in underwriting or making an investment in, or
otherwise providing financing to, or collaborating with the receiving Party and
(iv) consultants and advisors, subject to Section 8.2. In addition, if either
Party is required to disclose Confidential Information of the other Party by
regulation, law or legal process, including without limitation by the rules or
regulations of the United States Securities and Exchange Commission or similar
agency or other governmental or administrative body in a country or region other
than the United States or of any stock exchange or listing entity, such Party
shall provide prior notice of such intended disclosure to such other Party if
practicable under the circumstances and shall disclose only such Confidential
Information of such other Party as is required to be disclosed.

8.2 Employee, Consultant and Advisor Obligations. Each Party agrees that it and
its Affiliates shall provide or permit access to Confidential Information
received from the other Party only to the receiving Party’s employees,
consultants, advisors and permitted subcontractors who have a need to know such
Confidential Information to assist the receiving Party with the development,
manufacturing and/or commercialization of a Licensed Compound and/or Licensed
Product and the activities contemplated by this Agreement and who are subject to
obligations of confidentiality and non-use with respect to such Confidential
Information similar to the obligations of confidentiality and non-use of the
receiving Party pursuant to Section 8.1; provided, that Pieris and Sanofi shall
each remain responsible for any failure by its Affiliates, and its Affiliates’
respective employees, consultants, advisors and permitted

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL

 

subcontractors, Sublicensees and distributors, to treat such Confidential
Information as required under Section 8.1 (as if such Affiliates, employees,
consultants, advisors and permitted subcontractors, Sublicensees and
distributors were Parties directly bound to the requirements of Section 8.1).

8.3 Injunctive Relief. The Parties acknowledge that money damages alone would
not adequately compensate the disclosing Party in the event of a breach by the
receiving Party of this Section 8, and that, in addition to all other remedies
available to the disclosing Party at law or in equity, it shall be entitled to
seek injunctive relief for the enforcement of its rights under this Section 8.

8.4 Liability. A Party shall be liable for a breach of the obligations of this
Section 8 by an Affiliate, Sublicensee, director, officer, employee, consultant
or agent of such Party.

8.5 Return of Confidential Information. Upon termination or expiration of any
Program or this Agreement, upon the request of the disclosing Party, the
receiving Party shall promptly return to the disclosing Party or destroy the
disclosing Party’s Confidential Information, including all copies thereof,
except to the extent that retention of such Confidential Information is
reasonably necessary for the receiving Party to exploit any continuing rights it
may have (in particular the rights under Section 12.4) and/or to fulfill its
obligations contemplated herein, including its obligations of non-disclosure and
non-use hereunder. Any such destruction requested by the disclosing Party shall
be certified in writing to the disclosing Party by an authorized officer of the
receiving Party. The return and/or destruction of such Confidential Information
as provided above shall not relieve the receiving Party of its obligations under
this Agreement.

8.6 Publicity. No public announcement or other disclosures concerning the terms
of this Agreement shall be made to a Third Party, whether directly or
indirectly, by either Party (except confidential disclosures to those parties
described in Section 8.1 and 8.2) without first obtaining the written approval
of the other Party and agreement upon the nature and text of such announcement
or disclosure except that: (i) a Party may disclose those terms which it is
required by regulation or law to disclose, provided that it takes advantage of
all provisions to keep confidential as many terms as possible; and (ii) a Party
desiring to make such public announcement or other public disclosure shall
obtain the consent of the other Party to the proposed announcement or public
disclosure prior to public release. Each Party agrees that it shall cooperate
fully with the other with respect to all disclosures regarding this Agreement as
required under the regulations of the U.S. Securities and Exchange Commission,
applicable stock exchanges, NASDAQ and any other comparable foreign body
including requests for confidential information or proprietary information of
either Party included in any such disclosure. Sanofi agrees that Pieris may
include Sanofi on a list of Pieris licensees. Pieris agrees that Sanofi and any
Sanofi Party may state that they are licensed under the rights hereunder. The
Parties agree to release a mutually agreeable press release within [***] days of
executing this Agreement (for the avoidance of doubt, the Parties will not issue
a joint press release but each Party will have the option but not the obligation
to issue a press release it being understood that should either Party so
decides, it will comply to such mutually agreeable content and such timeline).

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL

 

8.7 Publication. In the event that either Party (the “Publishing Party”) wishes
to publish, in oral or written form, any Confidential Information of the other
Party (the “Non-Publishing Party”), such Publishing Party will promptly notify
the Non-Publishing Party and provide the Non-Publishing Party with a written
copy of the proposed publication prior to its submission for publication. At the
Non-Publishing Party’s request, the Publishing Party will delay publication in
order to permit the Non-Publishing Party to take the steps necessary to secure
any Intellectual Property arising from the Publishing Party’s use of
Confidential Information, including the filing of one or more patent
applications. In no event will such delay exceed [***] days from the date the
Non-Publishing Party receives a written copy of the proposed publication. If the
Non-Publishing Party makes such a request, the Publishing Party agrees to
cooperate with the Non-Publishing Party in securing such Intellectual Property
using the Non-Publishing Party’s choice of counsel and the Non-Publishing Party
will bear all costs of such patent filing. No patent application describing an
invention resulting from the Publishing Party’s use of Confidential Information
will be filed or caused to be filed by the Publishing Party without first
notifying the Non-Publishing Party as described above for proposed publications.
Any publication or patent application will acknowledge the Non-Publishing
Party’s contribution. No publication or patent application will disclose any
Confidential Information of a Party without the prior written permission of that
Party.

SECTION 9

REPRESENTATIONS AND WARRANTIES

9.1 Mutual Representations. Each Party hereby represents and warrants to the
other Party that as of the Effective Date, it has full corporate right, power
and authority to enter into this Agreement, to grant the rights it grants to the
other Party and to perform its respective obligations under this Agreement.

9.2 No Conflict. Each Party hereby represents and warrants to the other Party
that, notwithstanding anything to the contrary in this Agreement, the execution
and delivery of this Agreement by such Party, the performance of such Party’s
obligations hereunder and the licenses and sublicenses to be granted by such
Party pursuant to this Agreement (a) to the best of its knowledge, do not
conflict with or violate any requirement of any laws, rules or regulations
existing as of the Effective Date and applicable to such Party and (b) do not
conflict with, violate, breach or constitute a default under any contractual
obligations of such Party or any of its Affiliates existing as of the Effective
Date.

9.3 Disclaimer of Warranties. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH HEREIN,
NEITHER PARTY MAKES ANY REPRESENTATION OR EXTENDS ANY WARRANTIES OF ANY KIND,
EITHER EXPRESS OR IMPLIED, TO THE OTHER PARTY, AND EACH PARTY HEREBY DISCLAIMS
ALL IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
VALIDITY AND ENFORCEABILITY OF ANY PATENT LICENSED HEREUNDER, AND
NONINFRINGEMENT WITH RESPECT TO THE PROGRAM COMPOUNDS AND

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL

 

LICENSED PRODUCTS. EACH PARTY HEREBY DISCLAIMS ANY REPRESENTATION OR WARRANTY
THAT THE DEVELOPMENT, MANUFACTURE AND COMMERCIALIZATION OF THE PROGRAM COMPOUNDS
OR LICENSED PRODUCTS PURSUANT TO THIS AGREEMENT WILL BE SUCCESSFUL.

9.4 Representations and Warranties of Pieris. Pieris represents and warrants to
Sanofi, as of the Effective Date that:

9.4.1 It owns or Controls sufficient right, title and interest in the Pieris
Background Patent Rights and the Pieris Background Know-How to enter into this
Agreement and to grant the rights granted to Sanofi hereunder. For the avoidance
of doubt, the existence of any Third Party intellectual property rights that may
be infringed by the use or exploitation of the Pieris Background Patent Rights
and/or the Pieris Background Know-How shall not constitute a violation of this
warranty.

9.4.2 The Pieris Background Patent Rights have been filed in good faith, have
been and are being reasonably prosecuted, no official deadlines with respect to
the prosecution thereof have been missed and no fees due and owing remain unpaid
with respect thereto.

9.4.3 The Pieris Background Patent Rights and Pieris Background Know-How are
free and clear of all encumbrances or liens that would restrict Sanofi’s rights
as granted under this Agreement or use thereof as otherwise permitted under this
Agreement. For the avoidance of doubt, the existence of any Third Party
intellectual property rights that may be infringed by the use or exploitation of
the Pieris Background Patent Rights and/or the Pieris Background Know-How shall
not constitute a violation of this warranty.

9.4.4 To Pieris’ best knowledge, Pieris has taken reasonable measures to protect
the confidentiality or the Pieris Background Know-How and no event has occurred
which has resulted in the unauthorized disclosure by Pieris or its personnel or
consultants or subcontractors of any part of the Pieris Background Know-How of
which otherwise resulted in any part of the Pieris Background Know-How falling
in the public domain or becoming public knowledge.

9.4.5 Pieris has received no notice which claims that the use or exploitation of
the Pieris Background IP infringes any Patent Rights or other intellectual
property rights of any Third Party. To the knowledge of Pieris, the general
operation or use of the Pieris Background IP does not infringe any Third Party
Patent Rights and does not misappropriate any Third Party Know-How.

9.4.6 To the knowledge of Pieris, none of the Pieris Patent Rights is infringed
by any Third Party.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL

 

SECTION 10

INDEMNIFICATION AND LIABILITY

10.1 Indemnification.

(a) By Sanofi. Sanofi will defend, indemnify and hold harmless Pieris, its
Affiliates and their respective directors, officers, employees and agents (the
“Pieris Indemnified Parties”) from and against all claims, demands, liabilities,
damages, penalties, fines, costs and expenses, including reasonable attorneys’
and expert fees and costs, and costs or amounts paid to settle (subject to
Section 10.1(c)(v) (collectively, “Losses”), arising from or occurring as a
result of a Third Party’s claim (including any Third Party product liability or
infringement claim), action, suit, judgment or settlement to the extent such
Losses are due to or based upon:

(i) the gross negligence, recklessness, bad faith, intentional wrongful acts or
omissions or violations of applicable law or regulation by or of Sanofi, its
Affiliates, Sublicensees, wholesale distributors, contractors or their
respective directors, officers, employees or agents in connection with the
development, manufacture or commercialization of any Licensed Product by Sanofi,
a Sanofi Party, wholesale distributors or contractors; or

(ii) the material breach by Sanofi of the terms of, or the material inaccuracy
of any representation or warranty made by it in, this Agreement; or

(iii) any claim or allegation that any Licensed Compound and/or Licensed Product
may infringe any Third Party intellectual property rights, except if such
infringement is solely due to the use of Pieris Background IP; or

(iv) development, manufacture or commercialization of any Licensed Product by
Sanofi or a Sanofi Party, wholesale distributors or contractors, except to the
extent that such Losses arise out of, and are allocable to, the gross
negligence, recklessness, bad faith, intentional wrongful acts, omissions or
violations of law or breach of this Agreement committed by the Pieris
Indemnified Parties.

(b) By Pieris. Pieris will defend, indemnify and hold harmless Sanofi, any
Sanofi Party, wholesale distributors, contractors and their respective
directors, officers, employees and agents (the “Sanofi Indemnified Parties”)
from and against all Losses arising from or occurring as a result of a Third
Party’s claim, action, suit, judgment or settlement (subject to
Section 10.1(c)(v) below) that is due to or based upon the material breach by
Pieris of the terms of, or the material inaccuracy of any representation or
warranty made by it in, this Agreement.

(c) Claims for Indemnification.

(i) A person entitled to indemnification under this Section 10.1 (an
“Indemnified Party”) shall give prompt written notification to the person from
whom indemnification is sought (the “Indemnifying Party”) of the commencement of
any action, suit or proceeding relating to a Third Party claim for which
indemnification may be sought or, if earlier, upon the assertion of any such
claim by a Third Party (it being understood and agreed, that the failure by an
Indemnified Party to give notice of a Third Party claim as provided in this
Section 10.1 shall relieve the Indemnifying Party of its indemnification
obligation under this Agreement unless the Indemnified Party can demonstrate
that such failure to give notice has not resulted in any prejudice to the
Indemnifying Party).

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL

 

(ii) Within thirty (30) days after receipt of such notification, the
Indemnifying Party may, upon written notice thereof to the Indemnified Party,
assume control of the defense of such action, suit, proceeding or claim with
counsel of its choice. If the Indemnifying Party does not assume control of such
defense, the Indemnified Party shall control such defense.

(iii) The Party not controlling such defense may participate therein at its own
expense; provided, that if the Indemnifying Party assumes control of such
defense and the Indemnified Party reasonably concludes, based on advice from
counsel, that the Indemnifying Party and the Indemnified Party have conflicting
interests with respect to such action, suit, proceeding or claim, the
Indemnifying Party shall be responsible for the reasonable fees and expenses of
counsel to the Indemnified Party solely in connection with the matter raising a
conflict of interest between the Indemnifying Party and the Indemnified Party;
provided further, however, that in no event shall the Indemnifying Party be
responsible for the fees and expenses of more than one (1) counsel in any one
(1) jurisdiction for all Indemnified Parties.

(iv) The Party controlling such defense shall keep the other Party advised of
the status of such action, suit, proceeding or claim and the defense thereof and
shall consider reasonable recommendations made by the other Party with respect
thereto.

(v) The Indemnified Party shall not agree to any settlement of such action,
suit, proceeding or claim without the prior written consent of the Indemnifying
Party, which shall not be unreasonably withheld. The Indemnifying Party shall
not agree to any settlement of such action, suit, proceeding or claim or consent
to any judgment in respect thereof that does not include a complete and
unconditional release of the Indemnified Party from all liability with respect
thereto or that imposes any liability or obligation on the Indemnified Party
without the prior written consent of the Indemnified Party.

10.2 Limitation of Liability. IN NO EVENT SHALL EITHER PARTY BE LIABLE OR
OBLIGATED TO THE OTHER PARTY IN ANY MANNER FOR ANY SPECIAL, NON-COMPENSATORY,
CONSEQUENTIAL, INDIRECT, INCIDENTAL, STATUTORY OR PUNITIVE DAMAGES OF ANY KIND,
INCLUDING, WITHOUT LIMITATION, LOST PROFITS AND LOST REVENUE, REGARDLESS OF THE
FORM OF ACTION, WHETHER IN CONTRACT, TORT, NEGLIGENCE, STRICT PRODUCT LIABILITY,
OR OTHERWISE, EVEN IF INFORMED OF OR AWARE OF THE POSSIBILITY OF ANY SUCH
DAMAGES IN ADVANCE. THE LIMITATIONS SET FORTH ABOVE SHALL BE DEEMED TO APPLY TO
THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW AND NOTWITHSTANDING THE FAILURE
OF THE ESSENTIAL PURPOSE OF ANY LIMITED REMEDIES. THE PARTIES ACKNOWLEDGE AND
AGREE THAT THEY HAVE FULLY CONSIDERED THE FOREGOING ALLOCATION OF RISK AND FIND
IT REASONABLE, AND THAT THE FOREGOING LIMITATIONS ARE AN ESSENTIAL BASIS OF THE
BARGAIN BETWEEN THE PARTIES. The above limitation of liability shall not apply
to the indemnifications set forth in Section 10.1 and any breach of Section 8
(“CONFIDENTIALITY”).

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL

 

10.3 Insurance. Each Party shall maintain, and shall require its Affiliates and
Sublicensees hereunder to maintain, a commercial general liability and, as
regards Sanofi only, a product liability insurance program on terms customary in
the pharmaceutical and biopharmaceutical industry covering all activities and
obligations of it, and, as the case may be, its Affiliates, hereunder, or other
insurance programs with comparable coverage, up to and beyond the expiration or
termination of this Agreement and a commercially reasonable period thereafter.

SECTION 11

PROJECT MANAGEMENT

11.1 Steering Committee.

11.1.1 Composition. Within [***] days following the Effective Date, the Parties
shall establish a steering committee (the “Steering Committee”). The Steering
Committee shall have a total of [***] members. [***] of the Steering Committee
members shall be appointed by Sanofi, and [***] members of the Steering
Committee shall be appointed by Pieris. [***]. Each Steering Committee member
shall have sufficient authority to ensure acceptance and execution of Steering
Committee decisions within its organization. Each Party may appoint substitutes
or alternates for its Steering Committee members at any time by written notice
the other Party.

11.1.2 Responsibility of Steering Committee. The responsibilities of the
Steering Committee in relation to each Program shall depend on the status of the
relevant Program:

(a) During the time period from the initiation of a Program until the end of
Phase A for that Program, the Steering Committee shall be responsible for:

(i) Planning, approving and monitoring each Program Plan, and making necessary
updates thereof.

(ii) Monitoring workflow, including experimental sample transfer, sample
throughput, sample analysis and data quality control, data analysis and
summarization, and overall research progress;

(iii) Monitoring budgets and timelines; and

(iv) Assigning tasks and responsibilities, taking into account each Party’s
respective specific capabilities and expertise in order to avoid duplication and
to enhance efficiency and synergies.

(b) During the time between [***] and commencement [***], the Steering Committee
shall be responsible for reviewing and approving the Development Plan for each
Program and following its implementation and progress.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL

 

(c) Thereafter, the Steering Committee shall only have an informatory role in
relation to such Program and only be responsible for exchanging information and
strategies regarding the further research, development and commercialization of
Licensed Products under the relevant Program.

11.1.3 Meetings.

(a) For as long as at least one Program is both active and has not reached a
Phase I Clinical Trial, the Steering Committee shall meet at least quarterly. At
least [***] of such meetings [***] shall be face-to-face, alternating between
Pieris’ facilities and Sanofi’s facilities, or as otherwise determined by the
Steering Committee. The remaining meetings may be conducted by telephone or
video conference, unless one Party requests otherwise. Any additional meetings
shall be held at places and on dates selected by the Steering Committee.

(b) Following the expiration of the time period described in the preceding
paragraph, the Steering Committee meetings shall be scheduled from time to time
by mutual agreement of the Parties, but in no event less than once per
half-year. For all meetings, the Steering Committee may meet in person or by
telephone or video conference.

(c) Within [***] days following each Steering Committee meeting, the Parties
shall prepare in an alternating fashion and distribute reasonably detailed
written minutes of such meeting for approval by the other Party, which minutes
shall constitute Confidential Information of each Party.

11.1.4 Quorum and Decisions. At each Steering Committee meeting, at least [***]
members appointed by each Party present in person or by telephone or video
conference shall constitute a quorum. Decisions of the Steering Committee shall
be made by consensus. In the event of a deadlock, [***] shall have the [***]
shall have the [***] and provided further that [***] set forth in [***]. Unless
explicitly set forth otherwise in this Agreement, [***] of this Agreement.

11.1.5 Reporting to Steering Committee. The Parties agree that the successful
execution of the collaboration under this Agreement will require the
collaborative use of each Party’s area of expertise. The Parties shall report to
the Steering Committee the status of the portions of the Program they
respectively perform in a timely manner.

11.1.6 Duration of Steering Committee. The provisions relating to the Steering
Committee under this Section 11.1 shall remain in effect only for so long as
Sanofi’s diligence obligations set forth in Section 4.2 remain in effect, and
shall terminate upon the end of Sanofi’s diligence obligation as set forth in
Section 4.2.

11.2 Program Managers. Each Party shall appoint a person (a “Program Manager”)
for each Program to coordinate its part of the activities under such Program.
The Program Managers shall be the primary contacts between the Parties with
respect to all research and development activities performed under the relevant
Program. Either Party may change its Program Manager upon written notice to the
other Party. A Program manager may be a member of the Steering Committee.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL

 

SECTION 12

TERM AND TERMINATION

12.1 Agreement Term. Except as otherwise specified in this Agreement, the
Parties’ respective rights and obligations under this Agreement shall commence
on the Effective Date and shall end upon the earlier of (i) expiration of all
payment and related obligations of Sanofi under Section 5, and (ii) any
termination of this Agreement in accordance with Section 12.3.5 below.

12.2 [***]. Each Program shall commence upon the execution of the relevant
Program Plan and shall end upon the earlier of (i) [***] as set forth in [***]
and (ii) [***]in accordance with [***], and (iii) [***] (the “[***]”).

12.3 Termination.

12.3.1 Termination for Convenience by Sanofi. Sanofi shall have the right to
terminate any or all Programs at any time after the Effective Date on [***] days
prior written notice to Pieris [***].

12.3.2 Termination for Breach. Subject to Section 4.5 in relation to Sanofi’s
failure to comply with its diligence obligations, either Party shall be entitled
to terminate any Program(s) by written notice to the other with immediate effect
if the other Party breaches any of its material obligations under this Agreement
in relation to such Program(s) and fails to cure such breach within [***] days
following its receipt of written notice thereof from the terminating Party if
such breach is curable within the aforesaid period; provided, however, prior to
giving any notice for breach, the Parties shall first attempt to resolve any
disputes as to the existence of any breach as set forth in Section 13.3.

12.3.3 Termination for Insolvency. Either Party may terminate any or all
Programs under this Agreement by written notice to the other with immediate
effect if the other Party becomes insolvent, is compelled to file bankruptcy or
is determined otherwise imminently subject to control by a bankruptcy trustee or
its equivalent pursuant to the laws of the jurisdiction in which such Party is
doing business.

12.3.4 [***]. [***]including, without limitation,[***]hereunder, or [***]thereof
or [***] (including, without limitation, [***] thereof (each, a [***]).

12.3.5 Termination of Agreement. Any termination of the last Program pursued
under this Agreement shall constitute a termination of this Agreement.

12.4 Effect of Termination or Expiration of Programs or Agreement. In case of
any termination or expiration of any Program(s), all rights and obligations of
the Parties shall cease immediately with respect to the relevant Program(s)
only, as applicable, unless otherwise indicated in this Section below or
elsewhere in this Agreement. Upon expiration (but, for the avoidance of doubt,
not termination) of the Agreement Sanofi shall be entitled to continue to
exploit Licensed Products in its discretion without any payment to Pieris.

12.4.1 Obligations Accrued. Expiration or termination of this Agreement or
termination of any Program shall not relieve the Parties of any obligation
accruing prior to such expiration or termination.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL

 

12.4.2 Survival. The provisions of Sections 5.10.3, 5.10.4, 5.10.7, 6.1, 6.2,
Section 8, Section 9, Section 10, 12.5 and Section 13 shall survive any
termination of any Program or termination or expiration of this Agreement.

12.5 Transfer of Terminated Program Under Certain Circumstances. If any Program
is terminated (i) by Pieris in accordance with Section 12.3.2 (termination for
breach by Sanofi), or (ii) by Sanofi in accordance with Section 12.3.1
(termination for convenience) (such Program hereinafter referred to as the
“Terminated Program”), the following terms and conditions shall apply in
relation to the Terminated Program:

12.5.1 Sanofi shall as promptly as practicable transfer to Pieris or Pieris’
designee (i) possession and ownership of all material governmental or regulatory
correspondence, filings and approvals (including all Marketing Authorizations)
relating to the development, manufacture or commercialization of all Licensed
Products under the Terminated Program, (ii) copies of all data, reports, records
and materials in Sanofi’s possession or control relating to the development,
manufacturing or commercialization of all Licensed Products under such Program,
including all non-clinical and clinical data relating to any Licensed Products
(provided that in relation to data, reports, records and materials which are
required by Pieris to establish the manufacturing of the Licensed Product, this
obligation shall only apply to the extent that Sanofi does not continue to
manufacture and supply the relevant Licensed Product in accordance with
Section 12.5.4 below), and (iii) all records and materials in Sanofi’s
possession or control containing Confidential Information of Pieris relating to
the Terminated Program.

12.5.2 Sanofi shall appoint Pieris as Sanofi’s agent for all Licensed
Product-related matters under the Terminated Program involving Regulatory
Authorities until all Marketing Authorizations and other regulatory filings and
approvals have been transferred to Pieris or its designee, it being agreed that
both Parties shall use [***] to have this transfer occur as rapidly as feasible.

12.5.3 If [***], then Sanofi shall appoint Pieris as its exclusive distributor
of such Licensed Product and grant Pieris the right to appoint sub-distributors,
until such time as all Marketing Authorizations have been transferred to Pieris
or its designee it being agreed that both Parties shall [***] have this transfer
occur as rapidly as feasible.

12.5.4 If a Sanofi Party is manufacturing a Licensed Product under a Terminated
Program, then at Pieris’s option Sanofi shall supply such Licensed Product to
Pieris at [***] or, if termination occurs [***], [***], until such time [***],
and Pieris has procured or developed its own source of Licensed Product supply,
provided that [***] and provided further that [***]. [***]agrees that
notwithstanding the foregoing, [***], provided that [***].

12.5.5 Subject to Section 12.5.4, if Pieris so requests, Sanofi shall transfer
to Pieris any Third Party agreement relating to the development, manufacture or
commercialization of a Licensed Product under a Terminated Program, to which
Sanofi is a party, provided that such Third Party agreement permits such a
transfer (and Sanofi hereby covenants to [***] obtain consent from the concerned
Third Party to such a transfer) and provided further that, in relation to
agreements relating to the manufacture of Licensed Products, this obligation
shall only apply to the extent that Sanofi does not continue to manufacture and
supply the relevant Licensed Product in accordance with Section 12.5.4 above.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL

 

12.5.6 Sanofi shall (i) assign ownership of Intellectual Property that relate
solely to the Licensed Product under a Terminated Program to Pieris, as such
Intellectual Property is in existence on the date of termination of the Program
and (ii) grant Pieris a non-exclusive right and license, with the right to grant
sublicenses upon Sanofi’s prior written consent which may not be unreasonably
withheld or delayed (for the avoidance of doubt and by way of example and not
limitation,[***]), under all other Sanofi Background IP related to that
Terminated Program and all other Sanofi Foreground IP related to that Terminated
Program, for the sole purpose of developing, manufacturing and commercializing
any Program Compound(s) which has/have been the subject of the Terminated
Program or any pharmaceutical product containing any such Program Compound(s) in
the Field in the Territory, and for no other purpose. If any of Sanofi
Background IP or Sanofi Foreground IP has been licensed from Third Parties,
Sanofi will sublicense or assign its rights under such Intellectual Property
only to the extent it is able to do so.

12.5.7 To the extent [***], the license granted pursuant to
Section 12.5.6(ii) above shall be royalty-free, fully-paid and perpetual except
for Intellectual Property licensed from Third Parties for which, to the extent
Sanofi is able to sublicense or assign its rights, any obligation of Sanofi to
the Third Party will be assumed by Pieris. In particular, Pieris will be
responsible for any milestones and royalties obligations related to such Third
Party Intellectual Property. To the extent [***], the license granted pursuant
to Section 12.5.6(ii) above shall be subject to the following royalty payments
to be made by Pieris to Sanofi on the Net Sales of pharmaceutical products
containing one or more Program Compounds of the Terminated Product made by
Pieris, its Affiliates, sublicensees or sublicensees’ Affiliates (and the
definition of “Net Sales” shall apply mutatis mutandis to such sales):

 

Time of Termination

   Royalty Rate  

[***]

     [*** ]% 

[***]

     [*** ]% 

[***]

     [*** ]% 

[***]

     [*** ]% 

The above royalty rates shall be [***] on a [***] basis in [***].

The above royalty shall be payable by Pieris to Sanofi on [***] and on a [***]
basis for a period [***] under this Section 12.5.7:

 

Time of Termination

   Maximum Aggregate
Royalty Amount  

[***]

   EUR [*** ] 

[***]

   EUR [*** ] 

[***]

   EUR [*** ] 

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL

 

Sections 5.9 and 5.10 shall apply reciprocally to royalty payments by Pieris
under this Section 12.5.7.

For the sake of clarity, any milestone and royalty payments [***] in accordance
to the terms of such sublicense or assignment.

12.5.8 If Sanofi decides to no longer maintain any patent that is subject to
such license, Sanofi shall notify Pieris thereof and Pieris shall have [***]
days to notify Sanofi whether it is interested to have the concerned
patent(s) assigned to Pieris or not and if Pieris fails to notify its interest
Sanofi shall not be obligated to maintain the concerned patent and the license
to Pieris shall be terminated as regards such patent(s).

12.5.9 Sanofi shall execute all documents and take all such further actions as
may be reasonably requested by Pieris in order to give effect to the terms of
this Section 12.5.

SECTION 13

GENERAL PROVISIONS

13.1 Notices. Any consent, notice or report required or permitted to be given or
made under this Agreement by one of the Parties to the other shall be in writing
and delivered through registered mail with acknowledgement of receipt, and
addressed to such other Party at its address indicated below, or to such other
address as the addressee shall have last furnished in writing to the addressor,
and shall be effective upon receipt by the addressee.

 

If to Sanofi:       

Sanofi Pasteur SA

2 avenue Pont Pasteur

69007 Lyon, France

Attention : General Counsel

    

Sanofi-Aventis

174 avenue de France

75013 Paris, France

Attention : Legal Operations

With a copy to : Licenses Administration

   If to Pieris:  

Pieris AG

    

Lise-Meitner-Str. 30

    

85354 Freising, Germany

    

Attention : Chief Executive Officer

  

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL

 

13.2 Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of Germany, without regard to the conflicts of law
principles thereof.

13.3 Dispute Resolution. The Parties recognize that disputes as to certain
matters may from time to time arise which relate to either Party’s rights and/or
obligations hereunder. It is the intent and objective of the Parties to
establish procedures to facilitate the resolution of such disputes in an
expedient manner by mutual cooperation and without resort to litigation.
Accordingly, any controversy or claim arising out of or relating to this
Agreement, including any such controversy or claim involving Affiliates of any
Party (each, a “Dispute”), shall be resolved as set forth in this Sections 13.3.

13.3.1 Escalation. Any Dispute shall be brought to the attention of a senior
management representative of each Party, who shall attempt to resolve the
Dispute in good faith. If, however, the senior management representatives of the
Parties are unable to resolve a Dispute within [***] days of being requested by
a Party to do so, the CEOs or presidents (or their respective designee, provided
the designee has authority to resolve the Dispute) of the Parties shall attempt
in good faith to promptly resolve such Dispute within thirty [***] days. If,
following this subsequent thirty [***]day period, the Dispute remains
unresolved, then, Sections 13.3.2-13.3.4 shall apply.

13.3.2 [***]. Following the process set forth in Section 13.3.1, any Dispute,
other than Disputes which are specifically required to be decided by a neutral
third party expert [***]. [***]

13.3.3 Attorneys Fees and Costs. Except as specifically provided in this
Agreement, in the event of any dispute between the Parties arising out of or
relating to this Agreement, the prevailing Party shall be entitled to recover
from the unsuccessful Party all costs, expenses and actual attorneys’ fees
relating to or arising from (i) any litigation, arbitration or mediation
relating to or arising from, this Agreement; and/or (ii) the enforcement of any
judgment or award resulting from any such litigation, arbitration or mediation.
Any such judgment or award shall contain a specific provision for the recovery
of all costs, expenses and actual attorneys’ fees incurred in enforcing any such
judgment or award.

13.3.4 Third Party Expert Proceedings. In the event of a dispute on the fair
market value [***] as set forth in Section 1.29, either Party may initiate the
resolution procedure contained in this Section 13 by delivery of written notice
to the other Party thereof. If a Party delivers such notice, then within [***]
days after the other Party’s receipt of such notice, the Parties shall either
(i) discuss in good faith and agree upon a mutually acceptable independent
expert to decide on the question in dispute, or (ii) if the Parties cannot reach
such agreement within such [***] day period, then each Party shall designate one
(1) independent expert within an additional period of [***] days, and a third
(3rd) independent expert shall be appointed by the two (2) experts designated by
the Parties. After the designation of the one (1) or three (3) (as applicable)
experts, the Parties shall reasonably comply with the requests of such expert(s)
with the objective of reaching a decision on the question in dispute within
[***] days after such expert(s) have been designated. The conclusion of the one
(1) expert designated, or the majority of the three (3) experts designated (as
applicable), shall be binding

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL

 

upon the Parties. All costs and expenses of the third party experts shall be
shared between the Parties. Each Party shall bear its own costs in connection
with any such third party expert proceeding.

13.4 Assignment. Except as otherwise expressly provided under this Agreement,
neither Party may assign or otherwise transfer this Agreement or any right or
obligation hereunder (whether voluntarily, by operation of law or otherwise),
without the prior express written consent of the other Party; provided however,
that (i) in the event a Party is acquired or is to be acquired by a third party
by merger, acquisition, or the sale of substantially all of the assets of the
division of such Party to which the subject matter of this Agreement relates,
then such Party may effect such an assignment or transfer to such acquiring
Third Party without the consent of the other Party, (ii) Sanofi shall be
permitted to effect such an assignment or transfer to any of its Affiliates,
without the consent of Pieris, and (iii) following the conclusion of Phase A for
the last Program, Pieris shall be permitted to effect such an assignment or
transfer to any of its Affiliates, with the consent of Sanofi which shall not be
unreasonably withheld. Any purported assignment or transfer in violation of this
Section 13.4 shall be null and void.

13.5 Severability. Each Party hereby agrees that it does not intend to violate
any public policy, statutory or common laws, rules, regulations, treaty or
decision of any government agency or executive body thereof of any country or
community or association of countries. Should one or more provisions of this
Agreement be or become invalid, the Parties hereto covenant and agree to
renegotiate any such term, covenant or application thereof in good faith in
order to provide a reasonably acceptable alternative to the term, covenant or
condition of this Agreement or the application thereof that is invalid, illegal
or unenforceable, said renegotiated term, covenant or condition being deemed to
be effective as of the Effective Date, it being the intent of the Parties that
the basic purposes of this Agreement and the economical balance between the
Parties as contemplated upon the execution of the Agreement are to be
effectuated as nearly as possible.

13.6 Headings. The captions to the sections hereof are not a part of this
Agreement, but are merely guides or labels to assist in locating and reading the
sections hereof.

13.7 Terminology. Unless otherwise expressly specified, all references to days,
months, quarters, semesters, years and the like shall mean calendar days,
months, quarters, semesters, half-years or years and the words monthly,
quarterly, annual or annually shall be considered as being references to
calendar periods of time.

13.8 Independent Contractors. Nothing in this Agreement or in the course of
business between Pieris and Sanofi shall make or constitute either Party a
partner, employee, joint venturer or agent of the other. Neither Party shall
have any right or authority to commit or legally obligate or bind the other in
any way whatsoever including, without limitation, the making of any agreement,
representation or warranty.

13.9 Waiver. The terms or conditions of this Agreement may be waived only by a
written instrument executed by the Party waiving the benefit of a right
hereunder. The waiver by a Party of any right hereunder shall not be deemed a
continuing waiver of such right or of another right hereunder, whether of a
similar nature or otherwise.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL

 

13.10 Modification. This Agreement (including the attached Exhibit(s) and this
Section 13.10) shall not be amended or otherwise modified without a written
document signed by a duly authorized representative of each Party. In the event
that the terms of any Exhibit are inconsistent with the terms of this Agreement,
this Agreement shall control, unless otherwise explicitly agreed to in writing
by the Parties.

13.11 Entire Agreement. This Agreement (including the attached Exhibit(s))
contains the entire understanding of the Parties with respect to the subject
matter hereof. All other express or implied representations, agreements and
understandings with respect to the subject matter hereof, either oral or
written, heretofore made are expressly superseded by this Agreement.

13.12 Counterparts; Facsimile. This Agreement may be executed in counterparts,
each and every one of which shall be deemed an original and all of which
together shall constitute one and the same instrument. Signing and delivery of
this Agreement may be evidenced by an electronic transmission of the signed
signature page to the other Party, provided however that such electronic signing
and delivery is confirmed in written paper copy signed by and delivered to each
Party promptly following electronic signing and delivery.

[Signatures continued on the following page]

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL

 

IN WITNESS WHEREOF, the Parties have executed this Agreement in triplicate as of
the Effective Date.

 

PIERIS AG By :  

/s/ Stephen Yoder

Name :   Stephen Yoder Title :   Chief Executive Officer SANOFI- AVENTIS By:  

/s/ Philippe Goupit

Name :   Philippe Goupit Title :   Vice President, Corporate Licenses
SANOFI-PASTEUR SA By :  

/s/ Wayne Pisano

Name :   Wayne Pisano Title :   Chairman & Chief Executive Officer

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL

 

EXHIBIT 1.3

ANTICALIN TECHNOLOGY

Technology appendix

Anticalin Technology shall mean Anticalin Libraries, Anticalin Selection,
Anticalin Expression and Anticalin Half-life Extension methods

Anticalin Libraries shall mean [***]

Anticalin Selection shall mean [***].

Anticalin Expression shall mean [***]

Anticalin Half-life Extension shall mean [***]

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL

 

EXHIBIT 1.10

DEVELOPMENT PLAN

GENERIC CHECKLIST FOR IND ENABLING STUDIES

[***]

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL

 

EXHIBIT 1.39

PIERIS BACKGROUND PATENT RIGHTS as of the Effective Date

 

PCT/DE/98/02898    Anticalins, filed: 25.09.1998 PCT/EP02/10490    Muteins of
Human Neutrophil Gelatinase-Associated Lipocalin and Related Proteins, filed:
18.09.2002 PCT/EP04/009447    Muteins of Tear Lipocalin, filed: 24.08.2004
PCT/EP07/057971    Muteins of Tear Lipocalin and Methods for Obtaining the Same,
filed: 01.08.2007 PCT/EP09/057925*    Muteins of hNGAL and Related Proteins with
affinity for a given Target, filed: 24.06.2009 US prov. 61/267,098    Muteins of
Human Lipocalin 2 (Lcn2, hNGAL) with affinity for a given target, filed:
07.12.2009

 

*: owned by TUM, exclusive license to Pieris with right to grant sublicenses

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL

 

EXHIBIT 1.45

PROGRAM PLANS FOR INITIAL PROGRAMS

[***]

 

[***]

  

[***]

  

[***]

[***]    [***]    [***] [***]    [***]    [***] [***]    [***]    [***] [***]   
[***]    [***] [***]    [***]    [***] [***]    [***]    [***] [***]    [***]   
[***] [***]    [***]    [***] [***]    [***]    [***] [***]    [***]    [***]

[***]

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL

 

Success Criteria: Key defined Deliverables, Milestones and Decision points [***]

 

[***]

  

[***]

  

[***]

[***]    [***]    [***] [***]    [***]    [***] [***]    [***]    [***] [***]   
[***]    [***] [***]    [***]    [***]

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL

 

Gantt chart for Phase A of [***]

[***]

 

[***]

                                                      

[***]

   [***]    [***]    [***]                        

[***]

   [***]    [***]    [***]                        

[***]

   [***]    [***]    [***]                        

[***]

   [***]    [***]    [***]                        

[***]

   [***]    [***]    [***]                        

[***]

   [***]    [***]    [***]                        

[***]

   [***]    [***]    [***]                        

[***]

            [***]             [***]         

[***]

   [***]    [***]    [***]    [***]    [***]    [***]    [***]    [***]    [***]
   [***]    [***]

[***]

   [***]    [***]    [***]    [***]    [***]    [***]    [***]    [***]    [***]
   [***]    [***]

[***]

   [***]    [***]    [***]    [***]    [***]    [***]    [***]    [***]    [***]
   [***]    [***]

[***]

   [***]    [***]    [***]    [***]    [***]    [***]    [***]    [***]    [***]
   [***]    [***]

[***]

   [***]    [***]    [***]    [***]    [***]    [***]    [***]    [***]    [***]
   [***]    [***]

[***]

   [***]    [***]    [***]    [***]    [***]    [***]    [***]    [***]    [***]
   [***]    [***]

[***]

   [***]    [***]    [***]    [***]    [***]    [***]    [***]    [***]    [***]
   [***]    [***]

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL

 

[***]

 

[***]

  

[***]

  

[***]

[***]    [***]    [***] [***]    [***]    [***] [***]    [***]    [***]

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

1



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL

 

[***][***]Success Criteria: key defined Deliverables, Milestones and Decision
points [***]Key defined deliverables, milestones and decision points for
SA1.1/1.3:

 

[***]

  

[***]

  

[***]

[***]    [***]    [***] [***]    [***]    [***] [***]    [***]    [***]

[***]Key defined deliverables, milestones and decision points for SA1.2:

 

[***]

  

[***]

  

[***]

[***]    [***]    [***] [***]    [***]    [***] [***]    [***]    [***] [***]   
[***]    [***]

[***]Gantt chart for Phase A of [***]

[***]

 

[***]

[***]    [***]    [***]    [***] [***]    [***]    [***]    [***] [***]    [***]
   [***]    [***] [***]    [***]    [***]    [***] [***]    [***]    [***]   
[***] [***]    [***]    [***]    [***] [***]    [***]    [***]    [***] [***]   
[***]    [***]    [***]

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

2



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL

 

[***]

  

[***]

  

[***]

[***]    [***]    [***]    [***]    [***]    [***]    [***]    [***]    [***]   
[***]    [***]    [***] [***]    [***]    [***]    [***]    [***]    [***]   
[***]    [***]    [***]    [***]    [***]    [***] [***]    [***]    [***]   
[***]    [***]    [***]    [***]    [***]    [***]    [***]    [***]    [***]
[***]    [***]    [***]    [***]    [***]    [***]    [***]    [***]    [***]   
[***]    [***]    [***] [***]    [***]    [***]    [***]    [***]    [***]   
[***]    [***]    [***]    [***]    [***]    [***] [***]    [***]    [***]   
[***]    [***]    [***]    [***]    [***]    [***]    [***]    [***]    [***]
[***]    [***]    [***]    [***]    [***]    [***]    [***]    [***]    [***]   
[***]    [***]    [***] [***]    [***]    [***]    [***]    [***]    [***]   
[***]    [***]    [***]    [***]    [***]    [***]

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

3



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL

 

EXHIBIT 2.1

Program and Section 6.3 License Request Form

(To be completed for each Program)

Target(s) requested pursuant to Section 2.1 of the COLLABORATION AND LICENSE
AGREEMENT (define: by common name(s), accession number, and amino acid sequence,
if possible):

 

SANOFI By:  

 

Name:   Title:   this      day of                     ,              PIERIS  
By:  

 

Name:   Title:   this      day of                     ,             

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

4



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL

 

EXHIBIT 2.6

Program Requests / Responses

[***]

Such programs being described in detail in Exhibit 1.45

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

5